DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 8, 10, 11, 13 and 15-17 are pending; claims 18, 11 and 13 are independent. Claims 1-7, 9, 12 and 14 have been cancelled.
Reasons for Allowance
3.	Claims 8, 10, 11, 13 and 15-17 are allowed

4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the prior art either alone or in combination teaches,
A pixel circuit, comprising a storage capacitor, a light emitting diode, a driving transistor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor and a sixth transistor, wherein switching characteristics of the first transistor are opposite to those of the second transistor; a first terminal of the storage capacitor is electrically coupled to a first node, and a second terminal of the storage capacitor is electrically coupled to a second node; a first electrode of the light emitting diode is electrically coupled to a third node, and a second electrode of the light emitting diode is electrically coupled to a second power supply terminal; 
a first electrode of the driving transistor is electrically coupled to a first power supply terminal, a second electrode of the driving transistor is electrically coupled to a first electrode of the fifth transistor, and a control electrode of the driving transistor is electrically coupled to the first node; 
both a first electrode of the first transistor and a first electrode of the second transistor are electrically coupled to a data voltage terminal, both a second electrode of the first transistor and a second electrode of the second transistor are electrically coupled to the second node, a control electrode of the first transistor is electrically coupled to a first 
gate control signal terminal, and a control electrode of the second transistor is electrically coupled to a second gate control signal terminal; 
a first electrode of the third transistor is electrically coupled to an initialization voltage terminal, a second electrode of the third transistor is electrically coupled to the first node, and a control electrode of the third transistor is electrically coupled to a reset signal terminal; 
a first electrode of the fourth transistor is electrically coupled to the third node, a second electrode of the fourth transistor is electrically coupled to the first node, and a control electrode of the fourth transistor is electrically coupled to a compensation control signal terminal; 
a first electrode of the fifth transistor is electrically coupled to the second electrode of the driving transistor, a second electrode of the fifth transistor is electrically coupled to the third node, and a control electrode of the fifth transistor is electrically coupled to a light emitting control signal terminal; 
a first electrode of the sixth transistor is electrically coupled to a common electrode terminal, a second electrode of the sixth transistor is electrically coupled to the second node, and a control electrode of the sixth transistor is electrically coupled to the light emitting control signal terminal, wherein 
in a compensation stage, the first transistor, the second transistor and the fourth transistor are configured to be turned on, and the third transistor, the fifth transistor, the sixth transistor and the driving transistor are configured to be turned off, so that the voltage of the first node is equal to Vf+V0, the voltage of the second node is equal to Vdata and the voltage of the third node is equal to Vf+V0, wherein Vf is the lighting voltage of the light emitting diode, and V0 is a voltage of the second power supply terminal, 
in a light emitting stage, the driving transistor, the fifth transistor and the sixth transistor are configured to be turned on, and the first transistor, the second transistor, the third transistor and the fourth transistor are configured to be turned off, so that the voltage of the first node is equal to Vcom-Vdata+ Vf+V0, the voltage of the second node is equal to Vcom, and the voltage of the third node is equal to Vcom-Vdata+Vf+V0- Vth, wherein Vcom is acommon voltage, and Vth is a threshold voltage of the driving transistor.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
in a reset stage, the first transistor, the second transistor, and the third transistor are configured to be turned on, and the fourth transistor, the fifth transistor, the sixth transistor, and the driving transistor are configured to be turned off, so that a voltage of the first node is equal to Vinit and a voltage of the second node is equal to Vdata, wherein, Vinit is an initialization voltage, Vdata is a data voltage. 
With respect to claim 11, the prior art either alone or in combination teaches,
A driving method for driving a pixel circuit, wherein the pixel circuit comprises: 
a storage capacitor, a light emitting diode, a data writing circuit, a compensation circuit, a driving transistor, a light emitting control circuit and a reset circuit; a first terminal of the storage capacitor is electrically coupled to a first node, and a second terminal of the storage capacitor is electrically coupled to a second node; a first electrode of the light emitting diode is electrically coupled to a third node, and a second electrode of the light emitting diode is electrically coupled to a second power supply terminal; the data writing circuit is electrically coupled to the second node and is configured to write a data voltage into the second node under the control of a gate control signal; the compensation circuit is electrically coupled to the first node and the third node, and is configured to write a voltage of the third node, as a compensation voltage, into the first node under the control of a compensation control signal provided by a compensation signal terminal, wherein the compensation voltage is a sum of a lighting voltage of the light emitting diode and a voltage of the second power supply terminal; a control terminal of the driving transistor is electrically coupled to the first node, a first electrode of the driving transistor is electrically coupled to a first power supply terminal, and a second electrode of the driving transistor is electrically coupled to the light emitting control circuit; the light emitting control circuit is configured to, under the control of a light emitting control signal, control the light emitting diode to emit light under the driving of the driving transistor; and the reset circuit electrically coupled to the first node, and configured to write an initialization voltage into the first node under the control of a reset signal to reset the voltage of the first node, and wherein 
the driving method comprises a compensation stage, a light emitting stage and a reset stage, 
wherein in the compensation stage, controlling the data writing circuit to be turned on by using the gate control signal so as to write the data voltage into the second node; controlling the compensation circuit to be turned on by using the compensation signal so as to write the voltage of the third node, as the compensation voltage, into the first node, wherein the compensation voltage is the sum of the lighting voltage of the light emitting diode | and the voltage of the second power supply terminal; 
in the light emitting stage, controlling the data writing circuit to be turned off by using the gate control signal, controlling the compensation circuit to be turned off by using the compensation signal, controlling the driving transistor to be turned on by using the voltage of the first node, and controlling the light emitting control circuit to be turned on by using the light emitting control signal so as to drive the light emitting diode to emit light, and

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
in the reset stage, controlling the compensation circuit, the driving transistor and the light emitting control circuit to be turned off, controlling the data writing circuit to be turned on by the gate control signal to write the data voltage into the second node, and controlling the reset circuit to be turned on by using a reset control signal to reset the voltage of the first node.

With respect to claim 13, the prior art either alone or in combination teaches,
A driving method for driving a pixel circuit, wherein the pixel circuit comprises a storage capacitor, a light emitting diode, a driving transistor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor and a sixth transistor, wherein switching characteristics of the first transistor are opposite to those of the second transistor; a first terminal of the storage capacitor is electrically coupled to a first node, and a second terminal of the storage capacitor is electrically coupled to a second node; a first electrode of the light emitting diode is electrically coupled to a third node, and a second electrode of the light emitting diode is electrically coupled to a second power supply terminal; a first electrode of the driving transistor is electrically coupled to a first power supply terminal, a second electrode of the driving transistor is electrically coupled to a first electrode of the fifth transistor, and a control electrode of the driving transistor is electrically coupled to the first node; both a first electrode of the first transistor and a first electrode of the second transistor are electrically coupled to a data voltage terminal, both a second electrode of the first transistor and a second electrode of the second transistor are electrically coupled to the second node, a control electrode of the first transistor is electrically coupled to a first gate control signal terminal, and a control electrode of the second transistor is electrically coupled to a second gate control signal terminal; a first electrode of the third transistor is electrically coupled to an initialization voltage terminal, a second electrode of the third transistor is electrically coupled to the first node, and a control electrode of the third transistor is electrically coupled to a reset signal terminal; a first electrode of the fourth transistor is electrically coupled to the third node, a second electrode of the fourth transistor is electrically coupled to the first node, and a control electrode of the fourth transistor is electrically coupled to a compensation control signal terminal; a first electrode of the fifth transistor is electrically coupled to the second electrode of the driving transistor, a second electrode of the fifth transistor is electrically coupled to the third node, and a control electrode of the fifth transistor is electrically coupled to a light emitting control signal terminal; a first electrode of the sixth transistor is electrically coupled to a common electrode terminal, a second electrode of the sixth transistor is electrically coupled to the second node, and a control electrode of the sixth transistor is electrically coupled to the light emitting control signal terminal, and wherein
the driving method comprises a reset stage, a compensation stage and a light emitting stage, wherein 
in the compensation stage, controlling the first transistor, the second transistor and the fourth transistor to be turned on, and controlling the third transistor, the fifth transistor, the sixth transistor and the driving transistor to be turned off, so that the voltage of the first node is equal to Vf +V0, the voltage of the second node is equal to Vdata and the voltage of the third node is equal to Vf+V0; where Vf is the lighting voltage of the light emitting diode, and VO is the voltage of the second power supply terminal; 
in the light emitting stage, controlling the driving transistor, the fifth transistor and the sixth transistor to be turned on, and controlling the first transistor, the second transistor, the third transistor and the fourth transistor to be turned off, so that the voltage of the first node is equal to Vcom-Vdata+Vf +V0, the voltage of the second node is equal to Vcom, and the voltage of the third node is equal to Vcom-Vdata+Vf+V0-Vth; where Vcom is the common voltage, and Vth is a threshold voltage of the driving transistor.
The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
in the reset stage, controlling the first transistor, the second transistor and the third transistor to be turned on, controlling the fourth transistor, the fifth transistor, the sixth 
transistor and the driving transistor to be turned off, the voltage of the first node is reset to Vinit, and the voltage of the second node is Vdata; where, Vinit is the initialization voltage, and Vdata is the data voltage.

5.	Claims 10 and 15-17 are dependent on allowable independent claim

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Wang (US 2017/0039945), relates to the field of display technology, and more particularly to a pixel circuit, a driving method thereof and a display device.
-	Xuan (US 2017/0047002), relates to the technical field of display, in particular to a pixel driving circuit, a driving method for the pixel driving circuit and a display device.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        7/8/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625